PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/628,721
Filing Date: 6 Jan 2020
Appellant(s): TUPY S.A.



__________________
Mr. Wayne Grohs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 25, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated October 25, 2021 from which the appeal is taken have been modified by the advisory action dated March 4, 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 10-2007-0077859 A, cited by applicant) in view of Xu et al. (CN 106001469 A, hereinafter Xu, cited by applicant).
Re Claim 1. Han teaches match mold (Fig. 3) for continuous casting device, said continuous casting device comprising a shell provided with an inlet end configured to receive the match mold and an outlet end configured to release solidified metal; and a cooling system arranged around the shell; said match mold for continuous casting device being configured to be housed inside the shell, and comprising:  
a base (left end of item 300) and an extension body (item 330) that extends axially relative to the base; 
the base comprises an aperture (item 313) configured to allow passage of liquid metal into the shell; 
the extension body comprises a radial projection (item 310) extending from the base and in contact with a radial portion of an inner face of the shell in order to exchange heat from the match mold to the cooling system.  

Han fails to specifically teach in that the radial projection is positioned in a region diametrically opposite the aperture of the base.  

	The invention of Xu encompasses horizontal continuous casting mold. Xu teaches to position the opening of the base only on the lower portion of the base (Fig. 3 & Fig.5-7 b-d).
	In view of Xu, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Han to position the opening of the base only on the lower portion of the base; since Xu teaches the advantage of doing it, which is to generate turbulent flow which produces smooth surface (abstract).
	The modified invention of Han in view of Xu would have the opening of the base only on the lower portion of the base. Therefore, the radial projection would be positioned in a region diametrically opposite the aperture of the base.

Continuous casting device is not a part of the claimed match mold, but an intended use of the claimed match mold. Therefore, details of continuous casting device do not affect the patentability of the claimed match mold.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02.

	Since the match mold of Han in view of Xu and the claimed match mold are structurally indistinguishable, the match mold of Han in view of Xu is capable of performing all claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 3. The combination teaches that the base includes an outer surface (Han, Fig. 3, surface of item 310 facing item 110) configured to be in sealing contact with the inlet end of the shell (Han, Fig. 3).

(2) Response to Argument
On pages 8 and 9, regarding claim 1, appellant argued that the technical problems addressed by each document are different, as Han is directed to providing a mold for molten steel that prevents the generation of bubbles, Xu is directed to providing a mold that improves the cooling control of solid iron bar, while the instant application is directed to producing hollow cast iron bars in continuous casting process.
The examiner disagrees with this because both Han and Xu are directed to an apparatus for continuous casting of ferrous material, which claim 1 is directed to.

On page 9, appellant argued that Han is using steel, while Xu is using cast iron, so one skill in the art working with cast iron would not consult documents related to steel.
The examiner disagrees with this as both Han and Xu are using ferrous material for continuous casting, one trying to improve the apparatus of Han would look to Xu.

	On page 15, appellant argued that the mold of Han cannot have an aperture in only one side of the mold, as the distribution of molten alloy in Han’s mold must be uniform so that the cooling of the bar is uniform. In addition, appellant argued that Han already addresses the problem of bubble generation. Therefore, one would not need to consult another document.
	The examiner disagrees with this because Han is using both the cooling of the inner mold (Fig. 4a, item 300) and the outer mold (item 100) to achieve uniform cooling (P4 of translation), not the evenly distributed inlets (item 313). Additionally, as Xu teaches that placing the inlet on one side produce smooth surface, one trying to improve the apparatus of Han would look to Xu.

	On page 16, appellant argued that Han’s embodiments show only the difference in the position of the refrigerant connection passage in the core. Therefore, one would understand there is no possibility of altering the shape of the molten metal inflow path.
	The examiner disagrees with this because Han does not explicitly nor implicitly teach away from changing the configuration of the molten metal inflow path.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	Appellant also argued that Han does not disclose the dimension of the core with a tapered profile, nor the material.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the dimension of the core with a tapered profile or the material of the core) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	On pages 16 and 17, appellant argued that if the bar is continuously produced in Han, it would not be hollow, and if it is intermittently produced, the inner hole of the bar would be irregular. In addition, appellant argued that Han’s application was filed only in Korea, and no decision has been made on the application.
	Appellant is kindly reminded that the claim is directed to an apparatus, not a method. In addition, where the patent application is filed nor the decision has been made or not does not affect the content of the prior art.

	On pages 17 and 18, appellant argued that Han has refrigerant flow grooves (Fig. 4a, item 130) inside the core, so it would not be possible to have molten metal inflow paths (item 313) only in an inlet region in the mold.
	The examiner disagrees with this because the flange (item 310) has plenty of area to accommodate inflow path on only the lower part, as shown in annotated figure below.

    PNG
    media_image2.png
    291
    284
    media_image2.png
    Greyscale


	On page 18, appellant argued that Han in view of Xu would lead to a mold in which molten alloy would enter only into a part of the mold, and therefore the cooling would be irregular and insufficient in the bar. In addition, the tapered geometry of the core of Han’s mold makes it impossible to produce a bar with a uniform inner surface.
	The examiner disagrees with this because Han is using both the cooling of the inner mold (Fig. 4a, item 300) and the outer mold (item 100) to achieve uniform cooling (P4 of translation). In addition, appellant did not provide any evidence showing why Han’s mold would produce a bar without a uniform inner surface.
	The argument of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.